Title: From Benjamin Walker to Thomas Turner, 6 April 1783
From: Walker, Benjamin
To: Turner, Thomas


                        
                            Sir,
                            Head Quarters April 6. 1783
                        
                        I have it is command from His Excellency the Commander in Chief to transmit you the inclosed Copy of a Letter
                            from the Minister of France and to direct your compliance with its contents by affording every possible asistance in
                            forwarding the Prisoners to Philadelphia. I am &c.
                        
                            B. W——r
                        
                    